~                                                                                      j
                              Case 1:19-mj-04951-UA Document 4 Filed 05/30/19 Page 1 of 1                 '
         DOCKET No.           t°\ MCAfJ J.-/ CJ ? /                      DEFENDANT         G, c\ ~·( d
         AusA        \);...111 1o ) Tr <AC~ c                            D]!lF.'S COUNSEL      Q"'".,, \ ~ ",'c. k r ,' e /J
                                                                             E(RETAINED O FEDERAL DEFENDERS          CJA   O   PRESENTMENT ONLY
         D _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                      0 DEFENDANT WAIVES PRETRIAL REPORT
                                                                                                      ~


         ~ l e 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                       DATE OF ARREST                       O VOL. SURR.
                                                                                TIME OF ARREST                       D ON WRIT
         0 Other:                                                               TIME OF PRESENTMENT -t--H--c-+-+_::i
                     --------------
                                                               BAIL DISPOSITION
                                                                                                           0 SEE SEP. ORDER
         D DETENTION ON CONSENT W/0 PREJUDICE                           D DETENTION: RISK OF FLIGHT/DANGER D SEE TRANSCRIPT
         D DETENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ _ __
         CB"AGREED CONDITIONS OF RELEASE
         D O,EF. RELEASED 9N OWN Rl;eOGNIZANCE    {
         D1-=1 t-f f l,Urn,J PRB [JV"" --z_ FRP
         •  ~CUREDBY$ _ _ _ _~ROPERTY·                J DO O                   5""
         fB""TRAVEL RESTRICTED TO SD~NY/ D NT = - - - - x - - - - - - - - - - - - - - - - - - -
                                                     --'----"--=-.,.,..,__    _.___.-+-------------------
         0 T~ORARY ADDITIONAL TRAVEL UPON CO ENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
         ~URRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

         D ;>RETRIAL SUPERVISION: 0 REGULAR D STRICT llYi\sDIRECTED BY PRETRIAL SERVICES
         B'fIllM' TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TRE.(\.TMT AS DIRECTED BY PTS
            DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

L l't>     HO~ INCARCERATION       D HOME DETENTION     D CURFEW    D ELECTRONIC MONITORING    D GPS
         0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

         0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR) 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
         0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

         ~ F . TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
          DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: ------.r-z!'-t'l~'----/1---ff~~?
                                                        · REMAINING CONDITIONS TO BE MET BY: f:? _ ~ __
         -------------------~                                                                                                          I      I

         ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




         0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE D.J. ON _ _ _ __
         0 DEF. WAIVES INDICTMENT
         0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ _ __

         For Rule 5(c)(3) Cases:
         0 IDENTITY HEARING WAIVED                                    0 DEFENDANT TO BE REMOVED
         0 PRELIMINARY HEARING IN SDNY WAIVED                         0 CONTROL DATE FOR REMOVAL: _ _ _ __


         PRFLIMINARY        ?G DATE, /           I      I                     ON DEFENDAN 'S ONSENT           !.           ~

         DATE:      '5   I~~ '2                                                            D   ATES MAGISTRATE JUDGE, S.D.N.Y .
                                                                                                              .QREllli - PRETRIAL SERVICES AGENCY
         ~ (original)-COURT   FILE   fll:!K-U.S.ATTORNEY'S OFFICE
         Rev'd 2016 IH- 2
